Title: To Thomas Jefferson from Thomas J. Rogers, 14 December 1823
From: Rogers, Thomas J.
To: Jefferson, Thomas


Sir,
House of Representatives US. Dec. 14. 1823
I forward you, by this day’s mail, a small volume which I have compiled, intended for the use of schools, and which I am  anxious should be placed in the hands of the youth of our country. It is calculated to give them a correct idea of the causes and principles of the Revolution, and a knowledge of those who acted conspicuous parts, either in the Cabinet or the field, during that glorious contest.I am now engaged in compiling a third edition, to be comprised in an Octavo volume to contain 500 pages, the plan of which you will see by the enclosed prospectus. Any anecdotes connected with the Revolution, which may be in your possession, would be highly acceptable.Be pleased to accept this work, sir, as a humble testimony of my high opinion of your public and private character.I have the honour to be with great respect Your obedient ServantThos J. Rogers